ACCEPTED
                                                                              07-14-00398-CV
                                                                 SEVENTH COURT OF APPEALS
                                                                           AMARILLO, TEXAS
                                                                         5/11/2015 4:02:23 PM
                                                                             Vivian Long, Clerk


                  NO: 07-14-00398-CV
_____________________________________________________
                                                          FILED IN
                                       7th COURT
  IN THE COURT OF APPEALS FOR THE SEVENTH        OF APPEALS
                                            DISTRICT
                                         AMARILLO, TEXAS
                                                    5/11/2015 4:02:23 PM
                  OF TEXAS, AT AMARILLO, TEXAS           VIVIAN LONG
                                                            CLERK


  EXPELLED GRAIN PRODUCTS, LLC, and SCOTT THEIRING

                                             Appellants
                                  V.

                   Corn Mill ENTERPRISES, LLC

                                               Appellee


 APPELLANT EXPELLED GRAIN PRODUCTS, LLC’S UNOPPOSED
     MOTION TO EXTEND TIME TO FILE SUPPLEMENT TO
APPELLANT’S BRIEF TO ALLOW APPELLANT 14-DAYS FROM THE
           FILING OF THE REPORTER’S RECORD



TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       Pursuant    to   Texas    Rule   of    Appellate    Procedure

35.3(c), Appellant Expelled Grain Products, LLC files

this     Unopposed      Motion    to    Extend     Time     to       File

Supplement to Appellant’s Brief to Allow Appellant

14-days from the Filing of the Reporter’s Record,

which    motion     complies     with   Rule     10.5(b),     and       in

support thereof would respectfully show as follows:
      1.    The Reporter’s Record was late-filed today,

May   11,   2015,    pursuant      to   leave      of    the    Court    as

requested by the court reporter.

      2.    The Court had previously granted leave for

the    Reporter’s        Record    to   be     late-filed        and    for

Appellant to file a supplement to Appellant’s Brief,

as    requested     by    Appellant,    within       14-days      of     the

reporter’s     record      being    filed      but      no   later     than

today, May 11, 2015.

      3.    Appellant promptly ordered and paid for the

reporter’s     record       pursuant    to     the      Court’s        order

granting      leave        to      late-file         and       supplement

Appellant’s Brief.          The delay in obtaining and filing

the Reporter’s Record occasioned by the Reporter’s

subsequent request to the Court was not anticipated

but   certainly     understandable           and   no    fault    of    the

Reporter.

      4.    Appellant requests an extension of time to

allow Appellant to review the thirty volumes of the

Reporter’s Record received this day and to prepare


                                                                          2
its briefing supplement.              Appellant seeks a 14-day

extension until May 25, 2015.

       5.    This is an appeal from a final judgment in

Cause No. A9678-1311; Corn Mill Enterprises, LLC v.

Expelled Grain Products, LLC; In the 64th Judicial

District Court of Castro County, Texas.

       6.    The reporter’s record was originally due on

December 3, 2014.

       7.    On December 4, 2014, the Court granted an

extension of time to file the reporter’s record until

January 2, 2015.

       8. On December 5, 2015, the Court granted the

parties’       joint    request     for   an   abatement   of   this

appeal so the parties could mediate.

       9.    On December 17, 2015, the Court reinstated

this        appeal     when   the     parties’     mediation     was

unsuccessful.          At that time the Court set the date

for the reporter's record to be filed for January 20,

2015.




                                                                   3
       10. On February 5, 2015, the Court deemed the

reporter’s record filed as of that date and noted

that     “Notwithstanding     a   deadline   for    Appellant’s

brief, this Court may still allow the late filing of

a reporter’s record pursuant to Rule 35.3(c). In the

absence of a complete or partial reporter’s record

being filed, any issues that require a missing record

will not be considered.”

       11. The   court      reporter    estimated    that   the

reporter’s record in this Appeal would cost $12,000

or more.

       12. Appellant Expelled Grain Products, LLC did

not have funds sufficient to pay for the reporter’s

record     timely.   Once    Expelled    obtained   sufficient

funds to pay for the reporter’s record and forwarded

same to its counsel, Expelled sought the extensions

and leave subsequently granted by the Court on April

7, 2015. Expelled paid the court reporter’s deposit

and then full cost promptly thereafter.




                                                              4
    13. When Expelled requested until May 11, 2015

as the latest it could supplement its brief, Expelled

believed that the reporter’s record would be filed

shortly after the Court granted leave on April 7,

2015.

    14. The   court     reporter     then   requested       another

extension of time from the Court until May 11, 2015,

which the Court granted.

    15. Appellant       seeks   an   extension      of     time    to

supplement its Brief on the Merits to within 14-days

of the filing of the reporter’s record, which would

be than Monday, May 25, 2015.              This is Appellant’s

first   request   for   extension     of    time    to    file    its

briefing supplement, which was originally due to be

filed today, May 11, 2015.

    16. Appellant       Expelled     does     not        seek    this

extension for the purposes of delay but only so that

justice may be served.




                                                                    5
                            PRAYER

       For all these reasons, Appellant Expelled Grain

Products, LLC respectfully requests an extension of

time to supplement its Brief on the Merits within 14-

days    of   today’s   filing   of   the   reporter’s    record,

which     would   make    the    deadline    May   25,     2015.

Appellant also requests all such further relief to

which the Court may deem Appellant is entitled.

                                Respectfully submitted,

                                /s/ Larry A. Vick
                                Larry A. Vick
                                TBA NO. 20563500
                                The Law Offices of Larry A.
                                Vick
                                908 Town & Country Blvd.
                                Suite 120
                                Houston, Texas 77024
                                (713) 333-6440 - Telephone
                                (832) 202-2821 – Telecopier
                                lv@larryvick.com

                                Attorney for Appellant Expelled
                                Grain Products, LLC

Date: May 11, 2015




                                                              6
              CERTIFICATE OF CONFERENCE:

I certify that I conferred with counsel for Appellee
Corn Mill Enterprises, LLC and with counsel for
Appellant Scott Theiring who stated this motion is
unopposed.
                             /s/ Larry A. Vick
                             Larry A. Vick

                CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3
and 9.5(b), (d), (e), I certify that I have served
this document on all other parties, which are listed
below on May 11, 2015 as follows:

George F. May
TWOMEY | MAY, PLLC
2 Riverway, 15th Floor
Houston, Texas 77056

Attorney for Appellant-Intervenor Scott Theiring

Matt Sherwood
UNDERWOOD LAW FIRM
500 South Taylor, Suite 1200
Amarillo, Texas 79101

Attorney for Appellee Corn Mill Enterprises, LLC

         By (check all that apply)
                      personal delivery
                      mail
                      commercial delivery service
                  X   fax,    email,   or   electronic
                      service

                          /s/ Larry A. Vick
                          Larry A. Vick
Date:   May 11, 2015

                                                    7